Name: Commission Regulation (EC) No 257/2003 of 11 February 2003 amending Council Regulation (EC) No 2368/2002 implementing the Kimberley Process certification scheme for the international trade in rough diamonds
 Type: Regulation
 Subject Matter: coal and mining industries;  sources and branches of the law;  international trade;  trade policy;  technology and technical regulations
 Date Published: nan

 Avis juridique important|32003R0257Commission Regulation (EC) No 257/2003 of 11 February 2003 amending Council Regulation (EC) No 2368/2002 implementing the Kimberley Process certification scheme for the international trade in rough diamonds Official Journal L 036 , 12/02/2003 P. 0011 - 0014Commission Regulation (EC) No 257/2003of 11 February 2003amending Council Regulation (EC) No 2368/2002 implementing the Kimberley Process certification scheme for the international trade in rough diamondsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2368/2002 of 20 December 2002 implementing the Kimberley Process certification scheme for the international trade in rough diamonds(1), and in particular Article 19(3), (6) and Article 20 thereof,Whereas:(1) The chair of the Kimberley Process and participants provided the Commission with the relevant information concerning participants and the competent authorities they have designated to issue and validate their certificates.(2) The United Kingdom and Belgium have designated Community authorities and informed the Commission thereof. The Commission concluded that sufficient evidence was provided that these Community authorities can reliably, timely, effectively and adequately fulfil the tasks required by Chapters II, III and V of Regulation (EC) No 2368/2002. Those Member States also notified to the Commission the offices where the formalities provided for in that Regulation can be completed as well as the location of such offices.(3) In order to improve the security and functionality of the Community certificate certain technical characteristics laid out in Annex IV to Regulation (EC) No 2368/2002 should be amended.(4) The measures provided for in Article 1(2) of this Regulation are in accordance with the opinion of the Committee designated in Article 22 of Regulation (EC) No 2368/2002,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2368/2002 is amended as follows:1. The text contained in Annex I to this Regulation is added to Annex II to Regulation (EC) No 2368/2002.2. The text contained in Annex II to this Regulation is added to Annex III to Regulation (EC) No 2368/2002.3. Annex IV to Regulation (EC) No 2368/2002 is amended as follows:(a) the heading "Materials" is amended as follows:(i) the second indent is replaced by:"- Watermarked with invisible (yellow/red) UV fibres;"(ii) the third indent is replaced by:"- Solvent sensitive;"(iii) the fifth indent is replaced by:"- 95 g/m2 paper;"(b) the heading "Printing" is amended as follows:(i) in the first indent the text "- Rainbow background tint (solvent sensitive) (colour definition: pantone blue-rose)" is replaced by: "- Rainbow background tint (solvent sensitive);"(ii) in the eighth indent the text "MELT feature reading 'KPCS'" is replaced by: "Micro-text reading 'KPCS';";(c) under the heading "Numbering", in the fourth and fifth indent, "6 digit" is replaced by "8 digit";(d) under the heading "Layout and finishing - Obligatory features", the first line is replaced by: "Slot perforated in 1 position, cut to singles A4 size, at 100 mm from right edge".Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall apply for a renewable three month period after that date.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 February 2003.For the CommissionChristopher PattenMember of the Commission(1) OJ L 358, 31.12.2002, p. 28.ANNEX IThe following text is added under the title of Annex II to Regulation (EC) No 2368/2002:"ANGOLAMinistry of Geology and Mines Rua Hochi Min LuandaARMENIADepartment of Gemstones and Jewellery Ministry of Trade and Economic Development Yerevan ArmeniaAUSTRALIA- Community Protection SectionAustralian Customs SectionCustoms House, 5 Constitution Avenue Canberra ACT 2601 Australia- Minerals Development SectionDepartment of Industry, Tourism and ResourcesGPO Box 9839 Canberra ACT 2601 AustraliaBELARUS (Date of participation to be confirmed)Director, Department of Finance Sovetskaja Str., 7 220010 Minsk Republic of BelarusBOTSWANAMinistry of Minerals, Energy & Water Resources PI Bag 0018 Gaborone BotswanaBURKINA FASOCANADA- International:Department of Foreign Affairs and International Trade Peace Building and Human Security Division Lester B Pearson Tower B - Room: B4-120125 Sussex DriveOttawa, Ontario K1A 0G2 Canada- For specimen of the Canadian KP Certificate:Stewardship DivisionInternational and Domestic Market Policy DivisionMineral and Metal Policy BranchMinerals and Metals SectorNatural Resources Canada580 Booth Street, 10th Floor, Room: 10A6 Ottawa, Ontario Canada K1A 0E4- General Enquiries:Kimberley Process Office Minerals and Metals Sector (MMS)Natural Resources Canada (NRCan)10th Floor, Area A-7580 Booth StreetOttawa, Ontario Canada K1A 4CENTRAL AFRICAN REPUBLICRepresentative and Liaison Officer Independent Diamond Valuators (IDV) Immeuble SOCIM, 2Ã ¨me Ã ©tage BP 1613 Bangui Central African RepublicCHINA (People's Republic of)General Administration of Quality Supervision, Inspection and Quarantine of the People's Republic of China (AQSIQ)COTE D'IVOIRECONGO (Democratic Republic of)Centre d'Evaluation, d'Expertise et de Certification (CEEC) 17th floor, BCDC Tower30th June AvenueKinshasha Democratic Republic of CongoEUROPEAN COMMUNITYEuropean Commission ER/A/2 170, Rue de la Loi B - 1040 BrusselsGABONMinistry of Mines, Energy, Oil and Hydraulic Resources of Gabon BP 576 or 874, Libreville GabonGHANAPrecious Minerals Marketing Company (Ltd) PO box M108 Accra, GhanaGUINEAGUYANAGeology and Mines Commission Georgetown GuyanaINDIAThe Gem and Jewellery Export Promotion Council Diamond Plaza, 5th Floor 391-A, Fr D.B. Marg Mumbai 400 004 IndiaISRAELMinistry of Industry and Trade PO box 3007 52130 Ramat Gan IsraelJAPANUnited Nations Policy Division Ministry of Foreign Affairs 2-11-1, Shibakoen Minato-ku 105-8519 Tokyo JapanKOREA (Republic of)- UN Division Ministry of Foreign Affairs and Trade Government Complex Building77 Sejong-ro, Jongro-guSeoul Korea- Trade Policy Division Ministry of Commerce, Industry and Enterprise 1 Joongang-dong, Kwacheon-City Kyunggi-do KoreaLAOSDepartment of Customs Ministry of FinanceLEBANONLESOTHOCommission of Mines and Geology PO box 750 Maseru 100 LesothoMALTA (Date of participation to be confirmed)MAURITIUSSenior Commercial Office Import Division 2nd Floor, Anglo-Mauritius House MauritiusMEXICONAMIBIADiamond Commission Ministry of Mines and Energy Private Bag 13297 Windhoek NamibiaPHILIPPINESRUSSIAN FEDERATIONGokhran of Russia 1812 goda ul., 14 121170 Moscow RussiaSIERRA LEONE- Ministry of Mineral Resources Youyi BuildingBrookfieldsFreetown Sierra Leone- Government Gold and Diamond Office Youyi BuildingBrookfieldsFreetown Sierra LeoneSOUTH AFRICASouth African Diamond Board 240 Commissioner Street Johannesburg South AfricaSRI LANKATrade Information Service Sri Lanka Export Development Board 42 Nawam Mawatha Colombo 2 Sri LankaSWAZILANDGeological Surveys and Mines Department Box 9, Mbabane SwazilandSWITZERLANDState Secretariat for Economic Affairs Export Control Policy and Sanctions Effingerstrasse 1 CH - 3003 BerneTANZANIACommission for Minerals Ministry of Energy and Minerals PO box 2000 Dar es Salaam TanzaniaTHAILANDTOGO (Date of participation to be confirmed)UKRAINEInternational Department Diamond Factory 'Kristall' 600 Letiya Street 21 21100 Vinnitsa UkraineUNITED ARAB EMIRATESUNITED STATES OF AMERICAUS Department of State 2201 C St., NW, Washington DC USAVIETNAMZIMBABWEPrincipal Minerals Development Office Ministry of Mines and Mining Development Private Bag 7709, Causeway Harare".ANNEX IIThe following text is added under the title of Annex III to Regulation (EC) No 2368/2002:"1. the Government Diamond Office (GDO) within the United Nations Department of the Foreign and Commonwealth Office, King Charles Street, London SW1A 2AH United Kingdom Tel. (44-20) 70 08 69 02 Fax (44-20) 70 08 39 05 e-mail: clive.wright@fco.gov.uk2. Federale Overheidsdienst Economie, KMO, Middenstand en Energie, Dienst Vergunningen/Service Public FÃ ©dÃ ©ral Economie, PME, Classes moyennes et Energie, Service Licence, ItaliÃ «lei 124, bus 71 B - 2000 Antwerpen tel. (32-3) 206 94 70 fax (32-3) 206 94 90 e-mail: Diamond@mineco.fgov.beIn Belgium the controls of imports and exports of rough diamonds required by Regulation (EC) No 2368/2002 and the customs treatment will only be done at: The Diamond Office, Hovenierstraat 22 B - 2018 Antwerpen".